744 So. 2d 1274 (1999)
STATE of Louisiana
v.
Edward FOBBS.
No. 99-KP-1024.
Supreme Court of Louisiana.
September 24, 1999.
*1275 PER CURIAM.[*]
Granted. This case is remanded to the court of appeal for reconsideration on the merits of the trial court's determination that the mandatory minimum term without benefit of parole, probation, or suspension of sentence specified by La.R.S. 40:967(B)(4)(b) for possession of cocaine with intent to distribute is excessive as applied to this particular offender. Our observation in State v. Dorthey, 623 So. 2d 1276, 1280 (La.1993), that "the review of sentencing, including sentencing under R.S. 15:529.1, is a long established function of the judicial branch," does not, nor did we intend it to, restrict the sentence review principles espoused in that decision solely to the mandatory minimum penalties provided by La.R.S. 15:529.1. See State v. Davis, 94-2332, pp. 11-12 (La.App. 1st Cir. 12/15/95), 666 So. 2d 400, 407-08. As we explained in State v. Sepulvado, 367 So. 2d 762, 766 (La.1979), La. Const. Art. 1, § 20 provides "the basis for extending the court's control over the entire sentencing process." (emphasis added).
TRAYLOR, J. dissents.
NOTES
[*]  Lemmon, J., not on panel. See La.S.Ct.Rule IV, Part II, § 3.